Case 20-69642-jwc       Doc 17    Filed 04/30/21 Entered 04/30/21 16:50:07         Desc Main
                                  Document      Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                    :           CASE NO.: 20-69642-JWC
KETURAH ANN JACKSON,                      :
                                          :           CHAPTER 7
                                          :
                  DEBTOR                  :           JUDGE CAVENDER
______________________________________________________________________________

                                 MOTION TO REOPEN CASE

       COMES NOW, Keturah Ann Jackson, Debtor, by and through the undersigned counsel,
and files this “Motion to Reopen Case,” showing this Honorable Court as follows:


                                               1.
       On September 4, 2020, the Debtor filed a Chapter 7 bankruptcy case in the Northern
District of Georgia.


                                               2.
       The Meeting of Creditors was held and concluded on October 6, 2020.


                                               3.
       On April 30, 2021, Debtor completed a financial management course as required by
11 U.S.C. 727(a)(11).
                                               4.
       Due to inadvertence, the certificate for the financial management course was not timely
filed; and on March 29, 2021, the Court entered an Order Discharging Trustee and Closing
Estate without an entry of discharge for the Debtor. (Doc. No.14).


                                               5.
       Having demonstrated that the course has been taken, Debtor requests that the Court
reopen the case for the sole purpose of entering an order of discharge and then subsequently
closing the case.
Case 20-69642-jwc      Doc 17    Filed 04/30/21 Entered 04/30/21 16:50:07            Desc Main
                                 Document      Page 2 of 3




       WHEREFORE, the Debtor prays this Honorable Court for the following relief:

              1. That this Motion to Reopen case be read, filed and considered;
              2. That the Court reopen the case for the purpose of granting Debtor a discharge;
              3. That the Court enter an Order of Discharge and then close the case; and
              4. For such other and further relief as this Court deems just and proper.



This Friday, April 30, 2021
                                                   Respectfully submitted,

                                                   /s/ Stanley J. Kakol, Jr.__________
                                                   Stanley J. Kakol, Jr.
                                                   GA Bar No. 406060
                                                   The Law Offices of Stanley J. Kakol, Jr.
                                                   5353 Fairington Road, Suite C
                                                   Lithonia, GA 30038
                                                   (770) 800-0440
Case 20-69642-jwc        Doc 17     Filed 04/30/21 Entered 04/30/21 16:50:07          Desc Main
                                    Document      Page 3 of 3




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                              :              CASE NO.: 20-69642-JWC
KETURAH ANN JACKSON,                                :
                                                    :              CHAPTER 7
                                                    :
                       DEBTOR                       :              JUDGE CAVENDER


                                  CERTIFICATE OF SERVICE

       This is to certify that I have this day served a true copy of the foregoing, attached
“Motion to Reopen Chapter 7 Case” on the parties below by electronic mail and/or U.S. First
Class Mail, with appropriate prepaid postage affixed thereon, addressed as follows:

Keturah Ann Jackson
6566 Shaffer's Way
Lithonia, GA 30058

S. Gregory Hays - Chapter 7 Trustee
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

United States Trustee
362 Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303

All parties listed on the case matrix

Dated: April 30, 2021.                              Respectfully submitted,

                                                    /s/ Stanley J. Kakol, Jr.__________
                                                    Stanley J. Kakol, Jr.
                                                    GA Bar No. 406060
                                                    The Law Offices of Stanley J. Kakol, Jr.
                                                    5353 Fairington Road, Suite C
                                                    Lithonia, GA 30038
                                                    (770) 800-0440
